DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/17/2021has been entered.

3.  Claims 34-37, 39, 41-48 are pending.

4.  Claims 48 stands withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.  

5.  Claims 34-37, 39 and 41-47  are under consideration in the instant application as they read on a method for a method of imaging a living subject comprising: a. administering to a subject a composition comprising a contrast-producing agent associated with a targeting ligand, wherein said targeting ligand comprises the amino acid sequence as set forth in SEQ ID NO:2 or SEQ ID NO:3 in a physiologically acceptable 5 Attorney Docket No. TBS-703.USDcarrier; b. allowing sufficient time for said composition to accumulated at a target site in the subject; and c. imaging the subject using a diagnostic imaging modality, wherein the contrast-producing agent is an ultrasound contrast agent.

6.  The following new grounds of rejection are necessitated by the amendment submitted 11/10/2020.


7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 34-37, 39, 41-42 and 44-47 stand rejected under 35 U.S.C. 103 as being unpatentable over US 20120156224 in view of Klibanov (Bioconjugate Chem. 2005, 16, 9-17, IDS #18) and US Pat. 6464640.

The `224 teaches and claims methods of determining the distribution of phosphatidylserine, wherein the distribution of phosphatidylserine is determined by in vivo imaging with a labeled phosphatidylserine binding agent (published claims 11-12) in an individual (i.e.,including human mammal) having malignancy (i.e., tumor) (published claim 1), wherein the phosphatidylserine binding agent is TIM fusion proteins, where the PS binding agent may be labeled for imaging, e.g. PET, SPECT, fluorescence, etc. [0010], wherein the TIM fusion protein comprises TIM-1 (claimed SEQ ID NOS: 2/3) (see published SEQ ID NO: 17, Fig. 5A, a TIM modulator is guided by imaging with a phosphatidylserine (PS)-binding agent, e.g. TIM fusion proteins, where the PS binding agent may be labeled for imaging, e.g. PET, SPECT, fluorescence, etc. The binding agent is brought into contact with the target tumor cells, where the presence of bound agent is indicative of PS being present, and thus is indicative of the potential to activate TIM receptors on immune cells [0010], [0037].  The `224 teaches that the in vivo monitoring PS exposure (i.e., TIM target expression) after radiation therapy may be performed with a TIM fusion protein linked to a label or radiotracer. Labels could include q-dots for near IR imaging, or other more conventional labels [0039].  The polypeptide is directly labeled (covalently coupled to the polypeptide). Any of a variety of suitable labeling systems may be used, including but not limited to, radioisotopes such as 125I (i.e., Contrast-producing agent for SPECT); enzyme labeling systems that generate a detectable colorimetric signal or light when exposed to substrate; and fluorescent labels (i.e., contrast-producign agent for an optical imaging) [0077]. A detectable label includes radioactive labels, e.g. 32P, 35S, 3H (i.e., contrast-producing agent for MRI).
The therapeutic agents may be administered in a variety of ways, orally, topically, parenterally e.g. intravenous, subcutaneously, intraperitoneally, by viral infection, intravascularly, etc. Intravenous delivery is of particular interest [0036].
The induction of liver cell death in a mouse model of hepatitis or airway cell death in a model of airway reactivity promotes TIM-1 mediated costimulation by PS. As co-ligands for phosphatidylserine (PS), TIM-3 and TIM-4 (which is a counter ligand for TIM-1) further modulate immune responses in these settings via PS-binding. The identity of PS as a ligand for the TIM family members creates opportunities for imaging TIM-binding capacity in vivo and adapting therapies accordingly [0185].  Because TIM-1 is activated by binding to phosphatidylserine, a phospholipid that is exposed in irradiated tumor tissues, IT with TIM-1 may demonstrate greater specificity (and fewer ‘off target’ autoimmune side effects) than other IT agents currently under development, and the functional interaction between TIM-1 and PS in the tumor immune microenvironment provides a unique method for focusing immune activation to the irradiated tumor [0187].  The use of imaging tracers coupled to PS-binding molecules, such as TIM-containing peptides or mimics, can be used to monitor and optimize the delivery of immunotherapies that target the PS-binding TIM family members [0188].
The mouse Tim1 gene encodes a 305 amino acid membrane protein, that has 78% overall identity with rat KIM-1 and 35% identity with human HAVcr-1. A gapped multiple sequence alignment with mouse TIM-1, rat KIM-1, human HAVcr-1 and African green monkey HAVcr-1, shown in FIG. 5B, demonstrates the degree of homology between theTIM-1/KIM-1/HAVcr-1 proteins in these species. The cytoplasmic region of TIM-1 contains two tyrosine residues and includes a highly conserved tyrosine kinase phosphorylation motif, RAEDNIY, which is integral to the predicted Itk and EGFR kinase site of TIM-1, SRAEDNIYIVEDRP. The mucin domain of TIM-1 has multiple sites for O-linked glycosylation, and there two sites for N-linked glycosylation found in the immunoglobulin domain [0134].


The reference teachings differ from the claimed invention only in the recitation that the (c) imaging the subject suing a diagnostic imaging modality (e.g., ultrasound in claim 35) at a region of interest relative to another region; and d. computing the image from said region of interest relative to another region to yield a normalized image with a ratiometric method in claim 16, diagnostic imaging modality is ultrasound in claim 35, wherein the time allowed for the composition to accumulate at the target site is between 1-60, in claim 36, wherein the sequence further comprises a fusion protein comprising a terminal cysteine in claim 37 , wherein the contrast-producing agent is an ultrasound contrast agent in claims 38 and 40, wherein the sequence further comprises a fusion protein comprising human Fc in claim 39, wherein the ultrasound contrast-producing agent comprises gas-filled microbubbles and the targeting ligand is attached to said microbubbles by means of a covalent chemical bond in claim 41.

Klibanov  teaches that the concept of ultrasound contrast agent for molecular (targeted) imaging consists of using contrast particles with a specific ligand to the target receptors that are expressed in the area of disease.  Targeted contrast is administered intravenously, circulates in the blocd0stream, and accumulates in the area of interest via ligand-receptor interaction. .  Ultrasound imaging equipment is widely available. Contrast materials for intravenous use are already approved.; therefore, targeted agents capable of molecular imaging represent a logical extension of the existing technology (see page 9, left col., 3rd ¶).  Klibanov teaches that ultrasound as an imaging modality offers a cache of advantages over SPECT/PET, MRI or infrared optical imaging systems; therefore, development of molecular imaging contrast agent for ultrasound will result in many benefits (see page 9, left col., 1st ¶). The benefits include (1) a real-time modality (routinely, 20-30 frames/s or more); (2) consistently used in image-guided biopsy and therapy, such as cryoablation, (3) inexpensive and popular; equipment is widely installed worldwide, and (4) portable: equipment can be taken to the bedside, ambulance, battlefield, or private practice office (including laptop and hand-held ultrasound units) (page 9, left col., 2nd col.,).  Klibanov teaches several types of contrast particles have been suggested for ultrasound imaging, including liquid-core microemulsions and nanoemulsions, liposomes, and gas-filled microbubbles, with the average size of several micrometers. Gas-filled microbubbles offer the highest acoustic impedance mismatch and the highest recorded backscatter signals in ultrasound imaging (page 9, right col., 2nd ¶).  Klibanov teaches there are two general strategies for the attachment of the targeting ligand to the microbubble shell. In the first technique, the ligand is in a separate procedure coupled to the shell-forming molecule or its precursor (such as a lipid residue), to be used as an anchor to retain the ligand attached to the shell monolayer. The bioconjugate is then mixed with the bulk material suited for shell preparation, and bubbles are generated as described above. This approach works well for small organic molecule ligands, such as peptides, peptide mimetics, carbohydrates, hormones, and vitamins (such as biotin). Preparation of ligand-lipid conjugates has been perfected years ago and applied for ligand attachment to microbubbles either directly or via a PEG spacer arm. The main conjugation with the bubble shell calls for covalent or noncovalent attachment of ligands to preformed microbubbles. This approach is most appropriate for the materials that are unstable in the conditions of continuous sonication, high speed shear mixing, and resulting high temperatures, that are often associated with the preparation of microbubbles. Large protein molecules, such as antibodies or antibody fragments, are easily denatured in harsh conditions. To avoid denaturation of protein ligands, reactive moieties that are stable enough to withstand bubble preparation conditions can be incorporated in the shell first and then applied for the attachment of the protein ligand to preformed bubbles (page 12, under Ligand Attachment Strategies).   If a single thiol residue is specifically introduced in a desired portion of the ligand, either by site-directed mutagenesis or by synthesis, oriented coupling to the bubbles will be achieved. The chance of ligand inactivation upon coupling via a single thiol will be greatly reduced (page 13, right col., top ¶).

Klibanov teaches that when nondestructive imaging of microbubble contrast is performed at  a low ultrasound mechanical index (Figure 3A), the signal from targeted microbubbles is relatively low, but quite visible and detectable as compared with control image where bubbles were destroyed, Figure 3C) (page 10, right col., top ¶).  

The `640 patent provide image plane data from one region of interest (ROI) acquired at a first time is compared with image plane data from another region of interest acquired at a different time.  Thus,  image plane data from one region of interest is used as a contrast for comparison or combination with a second region of interest (col., 26, lines 8+).  Heart area comparisons are an example of a comparison of one region of interest at one time with a different region of interest at another time.  One region of interest is selected to correspond to the left ventricle at the ventricle’s largest size.  The second region is selected to correspond to the left ventricle at the ventricle’s smallest size.  The image plane data from the first region of interest is used to calculate an area corresponding to the largest area value for the left ventricle. The image plane data from the second region of interest is used to calculate an area corresponding to the smallest value for the left ventricle.  Both areas are combined as a ratio,  a product or some other function (see col., 26, lines 18+).  The `640 patent teaches that a ratiometric comparison tends to cancel out differences due to gain, angle dependence, level of fluid and other differences to provide more accurate results.  Further, any differences between the settings of the ultrasound system, while acquiring echo signals, such as differing gain, frequency, transmit power or bandwidth, are preferably corrected prior to any calculations (col,. 27, lines 26+).  The 640 patent further teaches that the time based integral is normalized by the number of surface integrals summed (col., 2, lines 25+ and Figs. 6-8) .  The `640 patent teaches that an additional calculation is the normalized surface integral of Doppler energy for the region of interest (ROI). The normalized surface integral of Doppler energy provides a measurement indicative of fluid conditions in the body (col., 23, lines 22+)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conjugate the human TIM1-Fc ligand in the method of determining the distribution of phosphatidylserine taught by the `224 publication with gas-filled microbubbles as ultrasound contrast agents for targeted molecular imaging taught by Klibanov because ultrasound 

Claim 36 is included because "[I]t is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). "[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276 (CCPA 1980).  

Claim 37 is included because it would have been obvious to introduce a thiol residue such as terminal cysteine at the TIM-1 targeting ligand to achieve a desired oriented coupling to the bubbles.

 From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 04/17/2021, have been fully considered, but have not been found convincing. 


Applicant submits that the cited references, stand alone or in combination thereof, do not discloses or teach such required steps of imaging the subject using a diagnostic imaging modality at a region of interest relative to another region (i.e., a reference region), and computing the images from said region of interest relative to another region to yield a normalized image with a ratiometric method. 

However, the Examiner has introduced 6464640 patent to cure the issue.  The `640 patent teaches the claimed method step of imaging the subject using a diagnostic imaging modality at a 


9.  Claim  43 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120156224 in view of Klibanov (Bioconjugate Chem. 2005, 16, 9-17) as applied to claims 34-37, 39, 41, 42, 44-47 and US Pat. 6464640 above, and further in view of Kenis et al (JBC, Vol. 279, No. 50, pp. 52623–52629, 2004).

The teachings of the `224 publication, `640 patent and Klibanov have been discussed, supra.

The reference teachings differ from the claimed invention only in the recitation that the target site of the living subject to be imaged is the heart in claim 43.

However, Kenis et al teaches that strong indications that the pathway also exists in vivo in cardiomyocytes that express PtdSer reversibly on their surface because of a mild ischemia/reperfusion stress.  The reported cases of reversible PtdSer expression point toward situations of mild stress such as hypoxia in tumors and the transient ischemic heart that causes reversible PtdSer expression (page 52629, penultimate ¶).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the distribution of phosphatidylserine individual having the ischemic heart as taught by Kenis et al , wherein the distribution of phosphatidylserine is determined by in vivo imaging with a labeled TIM-1 as taught by the `224, Klibanov et al and `640 patent because PtdSer is expressed in ischemic heart which can be detected by the labeled TIM-1.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 04/17/2021, have been fully considered, but have not been found convincing. 



This is not found persuasive because Kenis suggests the expression of PtdSer provides an attractive mechanism for targeted delivery and cell entry of drugs designed to kill (tumor cells) or to rescue (ischemic/reperfused cardiomyoctes.  It remains that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the distribution of phosphatidylserine individual having the ischemic heart as taught by Kenis et al , wherein the distribution of phosphatidylserine is determined by in vivo imaging with a labeled TIM-1 as taught by the `224, Klibanov et al and `640 patent because PtdSer is expressed in ischemic heart which can be detected by the labeled TIM-1.  

A person of ordinary skill in this sophisticated art would understand that the identification of elevated levels of PtdSer directly implicated in the mechanism of pathology and diagnostic of tumor and ischemic/reperfused cardiomyoctes would be a natural target against which to direct immobilizing TIM-1 taught by the `224 publication, as suggested by the teachings of Klibanov and the `640 patent. The skilled in the art would have reasonable expectation of success to determine the distribution of phosphatidylserine using in vivo imaging with a labeled phosphatidylserine binding agent, TIM-1 as taught by the `224 publication. In view of the `224 publication teaching of functionally TIM-1 fusion protein as phosphatidylserine binding agent and in view of the known utility of phosphatidylserine binding agents in determining the distribution of phosphatidylserine would be an obvious, significant and promising direction in the development of ultrasound diagnostic for the heart imaging in a living subject. 

10.  No claim is allowed.

11.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:
 
(i) US 20120244078 shows a demonstration of acoustically-mediated microbubble clearance in vivo wherein the data was quantified (shown in FIG. 11) by drawing a region of interest around the left hindlimb, a separate region around the right hindlimb, and computing the mean pixel amplitude within each region. The difference between the two regions was computed, and normalized by the untreated (right) region. The quotient represents the increase in signal in the treated (left) hindlimb relative to the untreated (right)) hindlimb. A significant reduction in signal was observed after acoustic treatment [0074].

(ii)  US 20150110792 teaches phosphatidylserine (PS) is a putative TIM-1 ligand [0217].  Anti-TIM-1 antibodies can be used in a diagnostic method for detecting the presence of TIM-1, in vitro (e.g., a biological sample, such as tissue, biopsy) or in vivo (e.g., in vivo imaging in a subject). For example, human or effectively human anti-TIM-1 antibodies can be administered to a subject to detect TIM-1 within the subject. For example, the antibody can be labeled, e.g., with 

(iii) Angiari et al. TIM-1 glycoprotein binds the adhesion receptor P-selectin and mediates T cell trafficking during inflammation and autoimmunity. Immunity. 2014 Apr 17;40(4):542-53.

(iv) Luong et al. Development of a Translatable Ultrasound Molecular Imaging Agent for Inflammation. Ultrasound Med Biol. 2020 Mar;46(3):690-702.

Luong et al teach that the TIM-1 fusion protein, MFG01035, mediated equivalent microbubble binding to P-selectin as recombinant PSGL-1in vitro(Fig. 4f) and produced an equivalent imaging signal in vivo(Fig. 6d). The ability o manufacture the targeting ligand introduces a degree of simplicity and robustness into an otherwise complex drug product

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 29, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644